Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
 
Response to Amendment
Amendment filed on 8/27/2020 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1, 3-12, 19, 21-28, 32, 33, 36, 39-43, 45-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19, 32, 33, 36, 39, 41, 43 are allowed because the closest prior art of Lim et al. (US 2014/0219095), Fujishiro et al. (US 2015/0373730), and Wang et al. (US 2013/0170387) cannot singularly encompass all the features and limitations of the claims, nor can the references be combined with any other references to render said 
determining, by a system comprising a processor, whether at least one party of both parties of a communication has a directional transmission capability:
in response to determining that the at least one party has the directional transmission capability, determining, by the system, to establish a device to device (D2D) communication link for a directional D2D communication:
allocating, by the system, a pilot channel resource for at least one directional pilot signal associated with the directional  D2D communication in response to the determining to establish the D2D communication link, wherein the directional D2D communication refers to D2D communication performing directional transmission over the D2D communication link, and wherein the directional transmission refers to transmission of a radio frequency signal in a specific direction implemented with one or more directional transmitting antennas
recited in claim 1 and similarly recited in the other independent claims,
in combinations with the rest of the features and limitations within the claims.

All depending claims are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644